                                 Case 2:18-cv-01645-JCM-CWH Document 28 Filed 11/15/18 Page 1 of 2




                    1 DICKINSON WRIGHT PLLC
                      MICHAEL N. FEDER
                    2 Nevada Bar No. 7332
                    3 Email: mfeder@dickinson-wright.com
                      GABRIEL A. BLUMBERG
                    4 Nevada Bar No. 12332
                      Email: gblumberg@dickinson-wright.com
                    5 8363 West Sunset Road, Suite 200
                      Las Vegas, Nevada 89113-2210
                    6
                      Tel: (702) 550-4400
                    7 Fax: (844) 670-6009
                      Attorneys for Plaintiff, X20 Media, Inc.
                    8
                                                  UNITED STATES DISTRICT COURT
                    9                                    DISTRICT OF NEVADA
                 10                                                       Case Number: 2:18-cv-01645-JCM-CWH
                           X2O MEDIA, INC.,
                 11
                                        Plaintiff,
                  12                                                      STIPULATION AND ORDER
                           vs.                                            REGARDING BRIEFING SCHEDULE
                  13                                                      RELATING TO DEFENDANT
                           XENTIANT TECHNOLOGIES,                         XENTIANT TECHNOLOGIES AND
                  14                                                      DAVID WILKINS' MOTION TO
                           DAVID WILKINS, ERIK WALL,
                  15       VLADIMIR FEDORENCIKAS, AND                     DISMISS [ECF NO. 17, 23)
                           MICHAEL DENNIS.
                  16                                                      (FIRST REQUEST)
                                        Defendants.
                  17

                  18

                  19             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff X2O Media,

                  20 INC. ("Plaintiff'), and Defendants Xentiant Technologies and David Wilkins ("Defendants"), by

                  21 and through their respective counsel of record, that Plaintiff shall have up through and including

                  22 Monday, November 26' 2018 to file their opposition to Defendants' Motion to Dismiss [ECF No.

                  23 17, 23] (the "Motion to Dismiss"), and Defendants shall have up through and including Friday,

                  24 December 7, 2018 to file their reply brief in support of the Motion to Dismiss.

                  25

                  26

                  27

                  28

Ow
\.t..lN>llN \\'Kil.ill I
 AIT•"'"".IIVi --~ l•'-'
                                                                      1
                                        Case 2:18-cv-01645-JCM-CWH Document 28 Filed 11/15/18 Page 2 of 2



                                        The parties represent that this stipulation is made in good faith, is not intended for delay,

                          2 and is not filed for an improper purpose.
                          3             DATED this 15th day of November, 2018.
                          4             IT IS SO AGREED AND STIPULATED:
                          5        DICKINSON WRIGHT PLLC                            TYZ LAW GROUP

                          6
                                                                                    ls/Ryan Tvz
                          7
                                   MICHAEL N. FEDER                                 RYAN TYZ (pro hac vice pending)
                                   Nevada Bar No. 7332                              rtyz@tyzlaw.com
                             8
                                   MFeder@dickinson-wright.com                      4 Embarcadero Center, Floor 14
                             9     GABRIEL A. BLUMBERG                              San Francisco, CA 94111
                                   Nevada Bar No. 12332                             Tel.: (415) 849-3578
                       10          GBlumberg@dickinson-wright.com
                                   8363 West Sunset Road, Suite 200                 KAEMPFER CROWELL
                        11                                                          Joni A. Jamison
                                   Las Vegas, Nevada 89113-2210
                        12         Tel: (702) 550-4400                              Nevada Bar No. 11614
                                   Fax: (844) 670-6009                              jjamison@kcnvlaw.com
                        13                                                           1980 Festival Plaza Drive, Suite 650
                                   Attorneys for PlaintiffX20 Media, Inc            Las Vegas, NV 89135
                        14                                                          Tel: (702) 792-7000
                        15                                                          Attorneys for Defendants Xentiant
                        16                                                          Technologies and David Wilkins

                        17
                                                                                  IT IS SO ORDERED:
                        18

                        19                                                        United States
                                                                                  UNITED        Magistrate
                                                                                           STATES          Judge JUDGE
                                                                                                     DISTRICT
                        20
                                                                                             November 16, 2018
                                                                                  DATED: _ _ __ _ _ _ _ _ __
                        21

                        22

                        23

                        24

                        25

                        26

                         27

                         28

DW                                                                                 2

(,. J\.l h > lt ',/ \ \ ~ I UIII
 ~I f ~>.,.p·1   •• I•""'·
